Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Sanitation of the City of New York, dated June 14, 1984, which, after hearings, found petitioner guilty of certain charges and terminated his employment.
Determination confirmed and petition dismissed on the merits, without costs or disbursements.
Respondent’s determination is supported by substantial evidence, and as such may not be disturbed by this court (Matter of Purdy v Kreisberg, 47 NY2d 354; Matter of Pell v Board of *302Educ., 34 NY2d 222). Furthermore, the penalty imposed is not " ' "so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness” ’ ” (Matter of Pell v Board of Educ., supra, at p 233; see also, Matter of Santarella v New York City Dept. of Correction, 53 NY2d 948; Matter of Jeudi v Curran, 89 AD2d 909; Matter of Loughran v Steisel, 84 AD2d 734). Lazer, J. P., Thompson, Rubin and Kunzeman, JJ., concur.